Exhibit 10.1

 

WILSHIRE BANCORP, INC.
FORM OF RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (“Agreement”) is entered into as of <<date>>
pursuant to the Wilshire Bancorp, Inc. (the “Company”) 2008 Stock Incentive Plan
(the “Plan”) and evidences the grant of Restricted Shares (as defined in the
Plan), and the terms, conditions and restrictions pertaining thereto, to
<<name>> (the “Employee”).  Capitalized terms that are used and not defined
herein shall have the meanings assigned to them in the Plan.

 

WHEREAS, the Company maintains the Plan under which the Committee (as defined in
the Plan) may, among other things, award shares of the Company’s common stock
(“Stock”) to such key associates of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and

 

WHEREAS, pursuant to the Plan, the Company, upon action by the Committee, has
granted to the Employee a Restricted Share Award conditioned upon the execution
by the Company and the Employee of a Restricted Stock Agreement setting forth
all the terms and conditions applicable to such award;

 

NOW THEREFORE, in consideration of the benefits which the Company has derived
from the services rendered to it and its Subsidiaries by the Employee and of the
covenants contained herein, the parties hereby agree as follows:

 

1.               Award of Shares.  Under the terms of the Plan, the Committee
awarded to the Employee a restricted stock award (the “Award”) effective on
<<date>> (the “Award Date”), covering <<shares>> shares of the Company’s Stock
(the “Award Shares”), subject to the Employee agreeing to the terms, conditions,
and restrictions set forth in this Agreement.

 

2.               Period of Restriction and Vesting in the Award Shares.

 

(a)          All Award Shares are entirely forfeitable during the period of
restriction (the “Period of Restriction”).  The Period of Restriction will begin
on Award Date and will continue for purposes of this Agreement in accordance
with the following schedule, and shall be subject to additional limitations set
forth in this Paragraph 2(a).

 

End of Period of Restriction

 

Percent of Restricted Shares

<<vesting date>>

 

<<% vested>>

<<vesting date>>

 

<<% vested>>

<<vesting date>>

 

<<% vested>>

 

Notwithstanding the above schedule, the Period of Restriction for all Award
Shares held by any Employee shall end upon the Employee’s termination of
employment due to death or disability.

 

Notwithstanding anything in this Paragraph 2(a) to the contrary, the Period of
Restriction for any Award Share shall not end prior to the last day of the TARP
Period.  In the event that the TARP Period terminates following the end of the
Period of Restriction that would otherwise be provided by this Paragraph 2(a),
then the Period of Restriction shall continue and shall end simultaneously upon
termination of the TARP Period.  The “TARP Period,” for the purposes of this
Agreement, shall terminate on the day all Company obligations arising from
financial assistance provided to the Company under

 

1

--------------------------------------------------------------------------------


 

the Troubled Asset Relief Program Capital Purchase Program (the “CPP”) created
by the U.S. Department of the Treasury (the “Treasury Department”) pursuant to
authority granted under the Emergency Economic Stabilization Act of 2008, as
amended (the “EESA”), are satisfied as described in Section 111(b)(3)(D)(i) of
the EESA, excluding any period in which the Treasury Department only holds
warrants to purchase Stock of the Company as provided in Section 111(a)(5) of
the EESA.

 

(b)         The Award Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution, during the Period of Restriction.

 

(c)          The restrictions applicable to the Award Shares shall automatically
terminate, the Award Shares shall be fully vested and the Award Shares shall be
free of restrictions and freely transferable following the end of the Period of
Restriction with respect to such Award Shares.

 

(d)         The Period of Restriction shall not lapse prior to the date provided
above due to the occurrence of a Change in Control of the Company or any of its
Subsidiaries.

 

3.               Stock Certificates.

 

(a)          The Company shall issue the Award Shares either: (i) in certificate
form as provided in Paragraph 3(b) below; or (ii) in book entry form, registered
in the name of the Employee with notations regarding the applicable restrictions
on transfer imposed under this Agreement.

 

(b)         Any certificates representing Award Shares shall be held by the
Company until such time as the Period of Restrictions with respect to such Award
Shares and such Award Shares become transferable, or are forfeited
hereunder.  Such certificates shall bear the following legend:

 

THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE WILSHIRE BANCORP INC., 2008
STOCK INCENTIVE PLAN, IN THE RULES AND ADMINISTRATIVE PROCEDURES ADOPTED
PURSUANT TO SUCH PLAN, AND IN A RESTRICTED STOCK AGREEMENT DATED <<DATE>>.  A
COPY OF THE PLAN, SUCH RULES AND PROCEDURES, AND SUCH RESTRICTED STOCK AGREEMENT
MAY BE OBTAINED FROM THE SECRETARY OF WILSHIRE BANCORP, INC.

 

(c)          Promptly after the lapse of the Period of Restriction with respect
to any of the Award Shares, the Company shall, as applicable, either remove the
notations on any of the Award Shares issued in book entry form as to which the
restrictions have lapsed or deliver to the Employee a certificate or
certificates evidencing the number of Award Shares with respect to which the
Period of Restriction has lapsed.

 

(d)         The Committee may require, concurrently with the execution and
delivery of this Agreement, the Employee to deliver to the Company an executed
stock power, in blank, with respect to the Award Shares.  The Employee, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Agreement, the Company

 

2

--------------------------------------------------------------------------------


 

                        and each of its authorized representatives as the
Employee’s attorney(s) in fact to effect any transfer of forfeited shares (or
shares otherwise reacquired or withheld by the Company hereunder), or any
adjustment to the number of Award Shares pursuant to Paragraph 12 below, to the
Company as may be required pursuant to the Plan or this Agreement and to execute
such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.

 

4.               Voting Rights.  During the Period of Restriction, the Employee
may exercise full voting rights with respect to the Award Shares.

 

5.               Dividends and Other Distributions.  During the Period of
Restriction, all dividends and other distributions paid with respect to the
Award Shares in cash or property other than shares of the Company’s Stock shall
be invested in shares of the Company Stock.  Such shares shall be treated as
additional shares awarded hereunder and shall be subject to the same
restrictions on transferability and vesting as the Award Shares with respect to
which they were paid and shall, to the extent vested, be paid when and to the
extent the underlying Award Shares are vested and freed of restrictions.

 

6.               Forfeiture of Award Shares.  If Employee’s employment by the
Company or its Subsidiaries is terminated for any reason prior to lapse of the
Period of Restriction with respect to any Award Shares, the Award Shares for
which the Period of Restriction has not lapsed will be immediately forfeited by
Employee to the Company.

 

7.               Section 83(b) Election.  The Employee understands that the
Award made hereby has tax consequences and has had an opportunity to review
those consequences with his tax adviser to the extent that he desires to do so. 
The Employee acknowledges that under Section 83 of the  Code the difference
between the Fair Market Value of the Award Shares on the date of the Award and
the Fair Market Value at the expiration of the Period of Restriction, is
reportable as ordinary income.  The Employee understands that he may elect to be
taxed at the date of the Award hereunder, rather than at the expiration of the
Period of Restriction, by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within 30 days after the date of the Award. 
If the Fair Market Value of the Award Shares at the time the Period of
Restriction expires exceeds the Fair Market Value on the date of the Award, the
election may avoid adverse tax consequences in the future by converting the
increase in value occurring after the date of the Award from ordinary income to
capital gain.  Employee understands that the failure to make this filing within
said 30 day period will result in the recognition of ordinary income by the
Employee (in the event the Fair Market Value of the Award Shares increases after
date of this Award) as of the date the Period of Restriction lapse.  However,
the Employee also understands that if he makes such an election, he may incur
adverse tax consequences in the event of the forfeiture of the Award Shares. 
The Employee acknowledges that (i) it is the Employee’s sole responsibility, and
not the Company’s, to file a timely election under Section 83(b) and (ii) the
Employee is not relying on the Company for advice with respect to the federal
income tax consequences associated with the Section 83(b) election or any other
matter.  If the Employee makes such an election, he will provide the Company of
the statement filed with the Internal Revenue Service within 30 days after the
filing of such statement.

 

8.               Withholding Taxes.  The Company, or any of its Subsidiaries,
shall have the right to retain and withhold the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to the
Award Shares.  The Committee may require the Employee or any successor in
interest to pay or reimburse the Company, or any of its Subsidiaries, for any
such taxes required to be withheld by the Company, or any of its Subsidiaries,
and to withhold any

 

3

--------------------------------------------------------------------------------


 

                        distribution in whole or in part until the Company, or
any of its Subsidiaries, is so paid or reimbursed.  In lieu thereof, the
Company, or any of its Subsidiaries, shall have the right to withhold from any
other cash amounts due or to become due from the Company, or any of its
Subsidiaries, to or with respect to the Employee an amount equal to such taxes
required to be withheld by the Company, or any of its Subsidiaries, to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes or to
retain and withhold a number of shares of the Company’s Stock having a market
value not less than the amount of such taxes and cancel any such shares so
withheld in order to pay or reimburse the Company, or any of its Subsidiaries,
for any such taxes.  The Employee or any successor in interest is authorized to
deliver shares of the Company’s Stock in satisfaction of minimum statutorily
required tax withholding obligations (whether or not such shares have been held
for more than six months and including shares acquired pursuant to this Award if
the restrictions thereon have lapsed).

 

9.               Administration of Plan.  The Plan is administered by the
Committee appointed by the Company’s Board of Directors.  The Committee has the
authority to construe and interpret the Plan, to make rules of general
application relating to the Plan, to amend outstanding awards pursuant to the
Plan, and to require of any person receiving an award, at the time of such
receipt or lapse of restrictions, the execution of any paper or the making of
any representation or the giving of any commitment that the Committee shall, in
its discretion, deem necessary or advisable by reason of the securities laws of
the United States or any State, or the execution of any paper or the payment of
any sum of money in respect of taxes or the undertaking to pay or have paid any
such sum that the Committee shall, in its discretion, deem necessary by reason
of the Internal Revenue Code or any rule or regulation thereunder, or by reason
of the tax laws of any State.

 

10.         Plan and Prospectus.  This Award is granted pursuant to the Plan and
is subject to the terms thereof (including all applicable vesting, forfeiture,
settlement and other provisions).  The terms of the Plan are incorporated by
reference herein.  A copy of the Plan, as well as a prospectus for the Plan, has
been provided to the Employee.  The Employee acknowledges receipt thereof and
has had an opportunity to review such documents to the extent he desires.

 

11.         Notices.  Any notice to the Company required under or relating to
this Agreement shall be in writing and addressed to:

 

Attn:  Corporate Secretary
Wilshire Bancorp, Inc.

3200 Wilshire Blvd.

Los Angeles, California

 

Any notice to the Employee required under or relating to this Agreement shall be
in writing and addressed to the Employee at his or her address as it appears on
the records of the Company.

 

12.         Construction.  This Agreement shall be administered, interpreted and
construed in accordance with the applicable provisions of the Plan.  In
addition, this Agreement is intended to provide and evidence a grant of long
term restricted stock which does not fully vest during the period in which any
obligation arising from financial assistance provided to the Company remains
outstanding as described in Section 111(b)(3)(D)(i) of the EESA, excluding any
period in which the Treasury Department only holds warrants to purchase Stock of
the Company as provided in Section 111(a)(5) of the EESA, and shall be
interpreted and administered as such.

 

13.         CPP Limitations.  The Company has participated in the CPP; and the
Company is required to comply with the requirements of Section 111(b) of the
EESA, as amended from time to time, and

 

4

--------------------------------------------------------------------------------


 

                        the CPP with respect to the compensation of certain
current and future employees of the Company (as determined for purposes of the
EESA and the guidance and regulations issued by the Treasury Department with
respect to the CPP (the “CPP Requirements”)), in accordance with the CPP
Requirements.  The Employee acknowledges and understands that this Agreement
shall be administered, interpreted and construed and, if and where applicable,
benefits provided hereunder shall be limited, deferred and/or subject to
repayment to the Company in accordance with the CPP Requirements and
Section 111(b) of the EESA, as amended from time to time, to the extent legally
applicable with respect to the Employee, as determined by the Committee in its
discretion.  The Committee shall have the right unilaterally to amend this
Agreement to effect or document any changes or additions which in its view are
necessary or appropriate to comply with the CPP Requirements and Section 111 of
the EESA, as amended from time to time.

 

14.         Severability.  If any term or other provision of this Agreement is
held to be illegal, invalid or unenforceable by any rule of law or public
policy, such term or provision shall be fully severable and this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
were not a part hereof, and all other conditions and provisions shall remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or unenforceable, there shall be added automatically as a
part of this Agreement a provision as similar in terms to such illegal, invalid
or unenforceable provision as may be possible and still be legal, valid and
enforceable.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.

 

15.         Entire Agreement.  The parties acknowledge that there are no written
or oral agreements between the Employee and the Company regarding the subject
matter hereof other than this Agreement.  This Agreement may not be amended or
supplemented except by written instrument executed by the parties.

 

16.         Successors.  This Agreement shall be binding upon the Employee, his
legal representatives, heirs, legatees, distributees, and shall be binding upon
the Company and its successors and assigns.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Employee have signed this Agreement as of the date first
above written.

 

 

COMPANY:

 

 

 

WILSHIRE BANCORP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

EMPLOYEE:

 

 

 

 

 

By:

 

 

 

<<name>>

 

6

--------------------------------------------------------------------------------